12-3846
    Jiang v. Holder
                                                                                  BIA
                                                                             Cheng, IJ
                                                                          A094 787 175
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 24th day of March, two thousand fourteen.

    PRESENT:
             JON O. NEWMAN,
             PIERRE N. LEVAL,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    DONG PING JIANG,
             Petitioner,

                      v.                                   12-3846
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               David X. Feng, New York, NY.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Anthony C. Payne,
                                  Senior Litigation Counsel; Ali
                                  Mohammad Manuchehry, Trial Attorney,
                                  Office of Immigration Litigation,
                       United States Department of Justice,
                       Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Dong Ping Jiang, a native and citizen of the People’s

Republic of China, seeks review of a September 11, 2012,

decision of the BIA affirming the April 20, 2011, decision

of Immigration Judge (“IJ”) Mary M. Cheng, which denied her

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    In re Dong

Ping Jiang, No. A094 787 175 (B.I.A. Sept. 11, 2012), aff’g

No. A094 787 175 (Immig. Ct. N.Y. City Apr. 20, 2011).      We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have

considered both the IJ’s and the BIA’s opinions.    Zaman v.

Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).   The applicable

standards of review are well-established.    See 8 U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

(2d Cir. 2009).




                             2
    For asylum applications, like Jiang’s, governed by the

amendments made to the Immigration and Nationality Act by

the REAL ID Act of 2005, the agency may, “[c]onsidering the

totality of the circumstances,” base a credibility finding

on an asylum applicant’s “demeanor, candor, or

responsiveness,” the plausibility of her account, and

inconsistencies in her statements, without regard to whether

they go “to the heart of the applicant’s claim.”      8 U.S.C.

§ 1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey, 534 F.3d
162, 167 (2d Cir. 2008).     Furthermore, for purposes of a

credibility determination, “[a]n inconsistency and an

omission are . . . functionally equivalent.”      Xiu Xia Lin,
534 F.3d at 166 n.3.   We “defer . . . to an IJ’s credibility

determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make” such a ruling.     Id. at 167.   In this case, the

agency reasonably based its adverse credibility

determination on Jiang’s demeanor, the inconsistencies in

her evidence, the lack of plausible explanation for those

inconsistencies, and the lack of corroborating evidence

regarding her practice of Falun Gong in the United States.




                                3
    The IJ stated in her decision that Jiang’s testimony

often seemed as though she was reciting a memorized story,

and the hearing transcript bears out this observation.       We

generally afford particular deference to an IJ’s assessment

of an applicant’s demeanor, Jin Chen v. U.S. Dep’t of

Justice, 426 F.3d 104, 113 (2d Cir. 2005), and can be even

more confident in review where, as here, those observations

“are supported by specific examples of inconsistent

testimony.”     Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d
99, 109 (2d Cir. 2006).

    Moreover, a key part of Jiang’s testimony was omitted

from the majority of her documentary evidence.    Jiang

testified on direct examination that she had held a position

as head of village security, and as a result was able to

warn the Falun Gong practitioners in her village of an

impending arrest, but because she warned them, she herself

was arrested.    However, neither of Jiang’s two asylum

applications nor the letter from her father mention the

position she held or its significance to her claim.       Because

the REAL ID Act permits the agency to base a credibility

finding on any inconsistency, this omission provides

substantial evidence supporting the agency’s adverse


                                4
credibility determination, particularly because it relates

to Jiang’s allegation of past harm.   See 8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 166-67.

Furthermore, the agency reasonably rejected Jiang’s

explanations for the omission, as the IJ considered the

explanations and found them unpersuasive.    See Majidi v.

Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

    Finally, as to Jiang’s independent claim of a well-

founded fear of future persecution based on her practice of

Falun Gong in the United States, the agency reasonably

rejected that claim due to Jiang’s lack of credible

corroboration.   Jiang’s only evidence that she practiced

Falun Gong in the United States was the affidavit, and

testimony, of Dao Fen Chen, the woman with whom she lived.

However, in her affidavit, Chen stated that she was Jiang’s

cousin, but testified that they were not related.     Because

the witness was inconsistent and thus not credible, the

agency reasonably determined that Jiang had not established

a well-founded fear of future persecution.     See 8 U.S.C.

§ 1158(b)(1)(B)(ii); Biao Yang v. Gonzales, 496 F.3d 268,

273 (2d Cir. 2007).

    A totality of the circumstances supports the agency’s

adverse credibility determination, based on Jiang’s
                              5
unresponsive testimony, omissions, and lack of credible

explanation.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

Lin, 534 F.3d at 167.   Furthermore, because the only

evidence of a threat to Jiang’s life or freedom depended

upon her credibility, the adverse credibility finding

necessarily precludes success on her claims for asylum,

withholding of removal, and CAT relief.    See Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v.

U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               6